 1   Jahan C. Sagafi (Cal. Bar No. 224887)            Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)             Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                              JUSTICE CATALYST LAW
 3   One California Street, 12th Floor                718 7th Street NW
     San Francisco, California 94111                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                        Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                        brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                         cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6

 7   Ossai Miazad*                                    Benjamin D. Elga*
     Michael N. Litrownik*                            JUSTICE CATALYST LAW
 8   OUTTEN & GOLDEN LLP                              81 Prospect Street
     685 Third Avenue, 25th Floor                     Brooklyn, NY 11201
 9   New York, NY 10017                               Telephone: (518) 732-6703
     Telephone: (212) 245-1000                        belga@justicecatalyst.org
10
     Facsimile: (646) 509-2060
11   om@outtengolden.com
     mlitrownik@outtengolden.com
12
     *admitted pro hac vice
13
     Attorneys for Plaintiff and the Proposed Class
14

15

16                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18   EDUARDO PEÑA, individually and on                 Case No. 19-cv-04065-MMC
19   behalf of all others similarly situated,
                                                       [PROPOSED] ORDER DENYING WELLS
                                                       FARGO’S MOTION TO DISMISS
20                         Plaintiff,                  PLAINTIFF’S FIRST AMENDED
                                                       COMPLAINT
21          v.
22   WELLS FARGO BANK, N.A.,
23
                           Defendant.
24

25

26

27

28
                                                                              [PROPOSED] ORDER DENYING
                                                                                      MOTION TO DISMISS
                                                                                 CASE No. 19-CV-04065-MMC
 1          Having considered Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint,

 2   Plaintiff’s Opposition, and Defendant’s Reply, being fully advised in this matter, and good cause

 3   appearing, the Court hereby DENIES Wells Fargo’s Motion to Dismiss.

 4

 5   IT IS SO ORDERED.

 6

 7    Dated: December __, 2019
                                                    THE HONORABLE MAXINE M. CHESNEY
 8                                                    UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             [PROPOSED] ORDER DENYING
                                                                                     MOTION TO DISMISS
                                                  1                            CASE NO. 19-CV-04065-MMC
